UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number 811-05052 ­­ Value Line New York Tax Exempt Trust (Exact name of registrant as specified in charter) 7 Times Square,21st Floor, New York, N.Y. 10036-6524 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1900 Date of fiscal year end: January 31, 2012 Date of reporting period: January 31, 2012 Item I.Reports to Stockholders. A copy of the Annual Report to Stockholders for the period ended 1/31/12 is included with this Form. INVESTMENT ADVISER EULAV Asset Management A N N U A L R E P O R T 7 Times Square 21st Floor J a n u a r y 3 1 , 2 0 1 2 New York, NY 10036-6524 DISTRIBUTOR EULAV Securities LLC 7 Times Square 21st Floor New York, NY 10036-6524 CUSTODIAN BANK State Street Bank and Trust Co. 225 Franklin Street Boston, MA 02110 SHAREHOLDER State Street Bank and Trust Co. SERVICING AGENT c/o BFDS P.O. Box 219729 Kansas City, MO 64121-9729 INDEPENDENT PricewaterhouseCoopers LLP Value Line New York Tax Exempt Trust REGISTERED PUBLIC 300 Madison Avenue ACCOUNTING FIRM New York, NY 10017 LEGAL COUNSEL Peter D. Lowenstein, Esq. 496 Valley Road Cos Cob, CT 06807-0272 DIRECTORS Mitchell E. Appel Joyce E. Heinzerling Francis C. Oakley David H. Porter Paul Craig Roberts Nancy-Beth Sheerr Daniel S. Vandivort OFFICERS Mitchell E. Appel President Michael J. Wagner Chief Compliance Officer Emily D. Washington Treasurer and Secretary This audited report is issued for information to shareholders. It is not authorized for distribution to prospective investors unless preceded or accompanied by a currently effective prospectus of the Trust (obtainable from the Distributor). #00084259 Value Line New York Tax Exempt Trust To Our Value Line New York To Our Shareholders (unaudited): Enclosed is your annual report for the year ended January 31, 2012. We encourage you to carefully review this report which includes economic observations, your Trust’s performance data and highlights, schedule of investments, and financial statements. For the twelve months ended January 31, 2012, the total return for the Value Line New York Tax Exempt Trust (the “Trust”) was 12.14%. This performance lagged the total return for the Barclays Capital Municipal Bond Index,(1) which posted a total return for the period of 14.10%. The Trust continues to maintain a conservative bias during a period of continued turbulence in the tax exempt market. The underperformance was due primarily to the Trust’s overweighting of intermediate maturity holdings which lagged longer maturity bonds. A focus on higher quality credits also detracted from the Trust’s returns as the more highly rated credits underperformed the more risky, medium grade credits. Given the continuation of the Federal Reserve’s policy keeping interest rates very low, some investors took on more risk in search of higher yielding securities. The New York municipal bond market, like the broader national market, benefited from a decline in newly issued securities as both states and local governments continued to rein in borrowing. Demand remained strong for municipal bonds, particularly in higher tax states like New York. Although revenues did increase for most states over the past year, tax receipts generally remain below their pre-recession levels. There was also some modest improvement in job creation, and several states, including New York, enjoyed a lower unemployment rate than the national average. Significant challenges remain, particularly those costs related to public sector health care and pensions. All of us at the Adviser recognize it was a turbulent year in the municipal bond market and appreciate your confidence in us. We welcome the opportunity to continue serving your investment needs, and continue to seek a high level of current income exempt from federal, New York State, and New York City taxes as is consistent with preservation of capital. This report and other information are available on our website, www.vlfunds.com. Sincerely, /s/ Mitchell Appel Mitchell Appel, President /s/ Liane Rosenberg Liane Rosenberg, Portfolio Manager March 2, 2012 The Barclays Capital Municipal Bond Index is a total-return performance benchmark for the long-term investment grade tax-exempt bond market. The returns for the Index do not reflect charges, expenses, or taxes and it is not possible to directly invest in this Index. Past performance does not guarantee future results. Investment return and principal value of an investment can fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost; and that current performance may be lower or higher than the performance data quoted. Investors should carefully consider the investment objectives, risks, charges and expense of a fund. This and other important information about a fund is contained in the fund’s prospectus. A copy of our fund’s prospectus can be obtained by going to our website at www.vlfunds.com or calling 800-243-2729. 2 Value Line New York Tax Exempt Trust Tax Exempt Trust Shareholders Economic Highlights (unaudited) The first half of 2011 saw the broad U.S. stock market rising on the heels of strengthening corporate profits. The S&P 500 returned 6% for the first six months of the year despite significant global economic concerns. Several members of the European Union continued to face a serious debt crisis including Greece, Portugal, Ireland, and Spain. Further, the nuclear disaster in Japan and the geopolitical upheaval in commodity markets added to investor concerns. At home, disappointing job growth in the United States kept the national unemployment rate firmly above 9% for the second quarter. By mid-year there was mounting evidence that the U.S. recovery had slowed to a crawl. Consumer spending, which accounts for roughly 70% of economic activity, declined in June for the first time in 2 years. First quarter GDP was up by only 0.4%, and second quarter GDP growth, while stronger, was still disappointing at 1.3%. Employment growth in July lagged June numbers, and it was reported that the level of new factory orders decreased. By August, only 58% of the population was working, the lowest level in nearly 3 decades. Housing prices remained almost uniformly weak. There were additional pressures on the market coming from Europe stemming from the sovereign debt crisis and increasing fears of a double dip recession. Much of the summer was consumed by the drama of the U.S. debt ceiling negotiations, resulting in an 11th hour deal that appeared to satisfy few constituents. It surely did not satisfy Standard & Poors who felt that the $2.1 trillion deficit reduction over 10 years was insufficient to solve the country’s debt problem. The rating agency proceeded to downgrade U.S. Treasury debt from AAA to AA+. Within a few days the rating agency imposed the same rating cut on the long-term debt of several U.S. Agencies including Fannie Mae and Freddie Mac. The other major rating agencies, Moody’s and Fitch, maintained AAA ratings for U.S. Treasury debt as well as for the U.S. Agencies. Investor confidence plunged on the heels of the debt ceiling debacle and the U.S. Treasury debt downgrade. Returns for the S&P 500 turned negative in August giving up its returns for the year. The bond market rallied as stocks took a dive. Yields fell and prices rose across fixed income markets as investors looked for safer havens. Despite the rating downgrade, investor demand for Treasuries soared, and by early September, 10-year Treasury note yields had fallen to an all-time low of 1.90%. This downward pressure on Treasury yields came largely from an employment report showing no new jobs being added in August. While modestly better job creation was reported in September, it was not enough to move the unemployment level below 9.1%. The market posted a strong rally in final quarter of 2011. Investors increased their purchase of risk assets as news regarding progress in the European debt crisis began to emerge and U.S. economic data came in slightly better than expected. The S&P 500 Index closed out the year with a gain of 2.1%. 3 Value Line New York Tax Exempt Trust (unaudited) The following graph compares the performance of the Value Line New York Tax Exempt Trust to that of the Barclays Capital Municipal Bond Index (the “Index”). The Value Line New York Tax Exempt Trust is a professionally managed mutual fund, while the Index is not available for investment and is unmanaged. The returns for the Index do not reflect charges, expenses or taxes, but do include the reinvestment of dividends. The comparison is shown for illustrative purposes only. Comparison of a Change in Value of a $10,000 Investment in the Value Line New York Tax Exempt Trust and the Barclays Capital Municipal Bond Index* Performance Data: ** Average Annual Total Return Growth of an Assumed Investment of $10,000 1 year ended 1/31/12 12.14 % $ 5 years ended 1/31/12 2.59 % $ 10 years ended 1/31/12 3.31 % $ * The Barclays Capital Municipal Bond Index is representative of the broad based fixed income market. It includes long-term investment grade tax-exempt bonds. The returns for the Index do not reflect charges, expenses, or taxes, and it is not possible to directly invest in this unmanaged Index. The return for the Index does not reflect expenses which are deducted from the Trust’s returns. ** The performance data quoted represent past performance and are no guarantee of future performance. The average annual total returns and growth of an assumed investment of $10,000 include dividends reinvested and capital gains distributions accepted in shares. The investment return and principal value of an investment will fluctuate so that an investment, when redeemed, may be worth more or less than its original cost. The performance data and graph do not reflect the deduction of taxes that a shareholder would pay on trust distributions or the redemption of trust shares. 4 Value Line New York Tax Exempt Trust TRUST EXPENSES (unaudited): Example As a shareholder of the Trust, you incur ongoing costs, including management fees, distribution and service (12b-1) fees, and other Trust expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Trust and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (August 1, 2011 through January 31, 2012). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Trust’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Trust’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Trust and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs would have been higher. Beginning account value 8/1/11 Ending account value 1/31/12 Expenses paid during period 8/1/11 thru 1/31/12* Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Trust’s annualized expense ratio of 1.16% multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. This expense ratio may differ from the expense ratio shown in the Financial Highlights. 5 Value Line New York Tax Exempt Trust Portfolio Highlights at January 31, 2012 (unaudited) Ten Largest Holdings Issue Principal Amount Value Percentage of Net Assets Dormitory Authority, Revenue Bonds, State Personal Income Tax Education, Ser. B, 5.00%, 3/15/28 $ $ 3.6 % New York State Environmental Facilities Corp., Revenue Bonds, 5.00%, 6/15/28 $ $ 3.6 % Triborough Bridge & Tunnel Authority, Revenue Bonds, Ser. D, 5.00%, 11/15/26 $ $ 3.6 % Urban Development Corp., Refunding Service Contract, Revenue Bonds, Ser. B, 5.00%, 1/1/20 $ $ 3.5 % Municipal Water Finance Authority, Water and Sewer System Revenue, Revenue Bonds, Ser. C, 4.75%, 6/15/33 $ $ 3.3 % Dormitory Authority, Revenue Bonds, Albany Medical Center, Ser. A-1, FSA/FHA Insured, 5.00%, 8/15/18 $ $ 3.2 % Transitional Finance Authority, Revenue Bonds, Subordinated Future Tax Secured, Ser. B, 5.00%, 11/1/23 $ $ 2.9 % Housing Finance Agency, Revenue Bonds, Ser. A, 5.00%, 3/15/39 $ $ 2.7 % General Obligation Unlimited, Fiscal 2008, Subser C-1, FSA Insured, 5.00%, 10/1/24 $ $ 2.5 % New York State Environmental Facilities Corp., Revenue Bonds, Ser. A, 5.00%, 6/15/14 $ $ 2.4 % Asset Allocation — Percentage of Total Net Assets Sector Weightings — Percentage of Total Municipal Securities 6 Value Line New York Tax Exempt Trust Schedule of Investments January 31, 2012 Principal Amount Rating (unaudited) Value LONG-TERM MUNICIPAL SECURITIES (96.5%) NEW YORK CITY (35.9%) $ Battery Park City Authority, Senior Revenue Bonds, Ser. B, 5.00%, 11/1/34 Aaa $ General Obligation Unlimited, Fiscal 2007, Ser. C, 5.00%, 1/1/17 Aa2 General Obligation Unlimited, Fiscal 2008, Ser. A-1, 5.00%, 8/1/12 Aa2 General Obligation Unlimited, Fiscal 2008, Subser C-1, FSA Insured, 5.00%, 10/1/24 Aa2 General Obligation Unlimited, Fiscal 2010, Ser. F, 5.00%, 8/1/16 Aa2 General Obligation Unlimited, Fiscal 2011, Ser. I, Subser I-1, 5.00%, 8/1/17 Aa2 General Obligation Unlimited, Fiscal 2012, Ser. A-1, 5.00%, 8/1/32 Aa2 Health & Hospital Corp., Revenue Bonds, Health Systems, Ser. A: 5.00%, 2/15/14 Aa3 5.00%, 2/15/15 Aa3 5.00%, 2/15/16 Aa3 Industrial Development Agency, Special Facility Revenue Refunding Bonds, New York Stock Exchange Project, Ser. A, 5.00%, 5/1/29 Aa3 Municipal Water Finance Authority, Water and Sewer System Revenue, Revenue Bonds: Ser. B, 5.00%, 6/15/12 Aa1 Ser. BB, 5.00%, 6/15/31 Aa2 Ser. C, 4.75%, 6/15/33 Aa1 Ser. C, 5.00%, 6/15/30 Aa1 Ser. DD, 4.50%, 6/15/38 Aa2 Municipal Water Finance Authority, Water and Sewer System Revenue, Second General Resolution Revenue Bonds: Ser. GG-1, 5.00%, 6/15/39 Aa2 Ser. GG-1, 5.25%, 6/15/32 Aa2 Town of Babylon, Public Improvement Bonds, General Obligation Unlimited, 4.50%, 4/1/29 AA+* Transitional Finance Authority, Building Aid Revenue Bonds: Fiscal 2007, Ser. S-1, FGIC Insured, 5.00%, 7/15/23 Aa3 Fiscal 2009, Ser. S-5, 5.00%, 1/15/26 Aa3 Transitional Finance Authority, Building Aid Revenue Bonds, Fiscal 2012, Subser S-1A, State Aid Withholding Insured, 4.00%, 7/15/21 Aa3 Transitional Finance Authority, Revenue Bonds: Subordinated Future Tax Secured, Ser. A, 5.00%, 5/1/30 Aa1 Subordinated Future Tax Secured, Ser. B, 5.00%, 11/1/23 Aa1 Transitional Finance Authority, Revenue Bonds, Future Tax Secured, Fiscal 2011, Ser. D, 5.00%, 2/1/35 Aa1 See Notes to Financial Statements. 7 Value Line New York Tax Exempt Trust Schedule of Investments Principal Amount Rating (unaudited) Value $ Transitional Finance Authority, Revenue Refunding Bonds, Future Tax D-2, NATL-RE FGIC-TCRS Insured, 5.00%, 11/1/13 Aa1 $ Trust for Cultural Resources Revenue, Refunding Bonds, Museum of Modern Art - 1A, 5.00%, 4/1/28 Aa2 Trust for Cultural Resources, Revenue Bonds, Whitney Museum of American Art, 5.25%, 7/1/25 A* NEW YORK STATE (58.0%) County of Rockland, General Obligation Unlimited, Ser. B, 3.00%, 9/1/21 A1 County of Saratoga, New York Public Improvement Bonds, General Obligation Unlimited, Ser. A, 4.00%, 7/15/21 Aa1 County of Westchester, General Obligation Unlimited, Ser. A, 3.00%, 10/15/20 Aaa Dormitory Authority, Revenue Bonds: Albany Medical Center, Ser. A-1, FSA/FHA Insured, 5.00%, 8/15/18 Aa3 Mental Health Services Facilities Improvement, Ser. B, AMBAC Insured, 5.00%, 2/15/25 (1) AA-* State Personal Income Tax Education, Ser. B, 5.00%, 3/15/28 AAA* Housing Finance Agency, Revenue Bonds, Ser. A, 5.00%, 3/15/39 AAA* Metropolitan Transportation Authority, New York: Revenue Bonds, Ser. A, AGM Insured, 5.00%, 11/15/36 Aa3 Revenue Bonds, Ser. D, 5.00%, 11/15/16 A2 Metropolitan Transportation Authority, New York Dedicated Tax Fund, Revenue Bonds, Ser. B, 5.00%, 11/15/34 AA* Metropolitan Transportation Authority, New York, Revenue Refunding Bonds, Ser. C, 5.00%, 11/15/20 A2 New York State Dormitory Authority, Cornell University Revenue Bonds, Ser. A, 5.00%, 7/1/40 Aa1 New York State Dormitory Authority, Fordham University Revenue Bonds, Ser. B, 5.00%, 7/1/28 Aa3 New York State Dormitory Authority, Lease Revenue Bonds, Ser. A, 5.25%, 5/15/13 Aa3 New York State Dormitory Authority, Mental Health Services Facilities Improvement, Revenue Bonds, 4.75%, 2/15/19 AA- * New York State Dormitory Authority, Municipal Health Facilities Improvement, Lease Revenue Bonds, 5.00%, 1/15/21 Aa3 New York State Dormitory Authority, Revenue Bonds, Ser. D, 5.00%, 3/15/36 AAA* New York State Dormitory Authority, State Personal Income Tax Revenue Bonds, General Purpose, Ser. A, 5.00%, 3/15/31 AAA* See Notes to Financial Statements. 8 Value Line New York Tax Exempt Trust January 31, 2012 Principal Amount Rating (unaudited) Value New York State Environmental Facilities Corp.: $ Revenue Bonds, Ser. A, 5.00%, 6/15/14 Aa1 $ Revenue Bonds, Ser. C, 4.13%, 6/15/22 Aa1 New York State Environmental Facilities Corp., Revenue Bonds, 5.00%, 6/15/28 Aa1 New York State Local Government Assistance Corp., Revenue Bonds, Refunding & Sub Lien - Ser. B, 5.00%, 4/1/14 AAA* New York State Thruway Authority, Second General Highway and Bridge Trust Revenue Bonds, Ser. A, 5.00%, 4/1/18 AA* New York State Urban Development Corp.: Revenue Bonds, Ser. A-1, 5.00%, 1/1/19 AA-* Revenue Bonds, Ser. B-1, 5.00%, 3/15/17 AAA* Revenue Bonds, Ser. C, 5.00%, 12/15/17 AAA* New York State, General Obligation Unlimited, Ser. A, 3.50%, 2/15/23 Aa2 Port Authority of New York & New Jersey, Consolidated Bonds, Revenue Bonds, One Hundred Seventy - First Series, 4.00%, 7/15/38 Aa2 Port Authority of New York & New Jersey, Consolidated Bonds, Revenue Bonds, One Hundred Sixtieth Series, Insured, 4.25%, 9/15/34 Aa2 Port Authority of New York & New Jersey, Consolidated Bonds, Revenue Bonds, One Hundred Sixty - Sixth Series, General Obligation of Authority Insured, 5.00%, 7/15/33 Aa2 Port Authority of New York & New Jersey, Consolidated Bonds, Revenue Bonds, One Hundred Sixty -Third Series, 4.00%, 7/15/27 Aa2 Thruway Authority, Revenue Bonds, Second General Highway and Bridge Trust Fund, Ser. A, AMBAC Insured, 5.00%, 4/1/20 (1) AA* Tobacco Settlement Financing Corp., Revenue Bonds, Asset Backed, Ser. A1, BHAC-CR AMBAC Insured, 5.25%, 6/1/21 (1) Aa1 Town of East Fishkill, New York Public Improvement Bonds, General Obligation Unlimited, AGM Insured, 4.38%, 3/15/29 Aa2 Town of Oyster Bay, New York Public Improvement Bonds, General Obligation Unlimited, 3.00%, 8/15/20 AA * Triborough Bridge & Tunnel Authority: Revenue Bonds, Ser. C, 5.00%, 11/15/19 Aa2 Revenue Bonds, Ser. D, 5.00%, 11/15/26 Aa3 Triborough Bridge & Tunnel Authority, Revenue Bonds, 5.50%, 11/15/19 Aa3 Urban Development Corp., Refunding Service Contract, Revenue Bonds, Ser. B, 5.00%, 1/1/20 AA-* See Notes to Financial Statements. 9 Value Line New York Tax Exempt Trust Schedule of Investments Principal Amount Rating (unaudited) Value PUERTO RICO (2.6%) $ Puerto Rico Electric Power Authority Power Revenue, Revenue Bonds, Ser. TT, 5.00%, 7/1/32 A3 $ Puerto Rico Public Buildings Authority, Revenue Guaranteed Refunding Government Facilities Bonds, Ser. M, Commonwealth Guaranteed Insured, 5.75%, 7/1/15 Baa1 TOTAL LONG-TERM MUNICIPAL SECURITIES (96.5%) (Cost $14,421,153) CASH AND OTHER ASSETS IN EXCESS OFLIABILITIES (3.5%) NET ASSETS (100.0%) $ NET ASSET VALUE OFFERING AND REDEMPTION PRICE, PER OUTSTANDING SHARE ($16,060,718 ÷ 1,715,413 shares outstanding) $ * Rated by Moody’s Investor Service except for those marked by an asterisk (*) which are rated by Standard & Poor’s In November 2010, AMBAC Financial Group, Inc. (AMBAC) filed for bankruptcy protection under Chapter 11 of the United States Bankruptcy Code. AGM Assured Guaranty Municipal AMBAC American Municipal Bond Assurance Corporation FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FSA Financial Security Assurance NATL-RE National Public Finance Guarantee Corporation TCRS Transferable Custodial Receipts See Notes to Financial Statements. 10 Value Line New York Tax Exempt Trust Statement of Assets and Liabilities at January 31, 2012 Assets: Investment securities, at value (Cost - $14,421,153) $ Cash. Interest receivable Prepaid expenses. Total Assets Liabilities: Payable for securities purchased. Dividends payable to shareholders Payable for trust shares redeemed Accrued expenses: Advisory fee Trustees’ fees and expenses 6 Other Total Liabilities Net Assets $ Net assets consist of: Shares of beneficial interest, at $0.01 par value (authorized unlimited, outstanding 1,715,413 shares) $ Additional paid-in capital Distributions in excess of net investment income. ) Accumulated net realized loss on investments ) Net unrealized appreciation of investments Net Assets $ Net Asset Value, Offering and Redemption Price per Outstanding Share ($16,060,718 ÷ 1,715,413 shares outstanding). $ Statement of Operations for the Year Ended January 31, 2012 Investment Income: Interest $ Expenses: Advisory fee Service and distribution plan fees. Auditing and legal fees Printing and postage Custodian fees Transfer agent fees Trustees’ fees and expenses Registration and filing fees Insurance Other Total Expenses Before Fees Waived and Custody Credits. Less: Service and Distribution Plan Fees Waived. ) Less: Advisory Fees Waived ) Less: Custody Credits ) Net Expenses. Net Investment Income Net Realized and Unrealized Gain/(Loss) on Investments: Net Realized Gain Change in Net Unrealized Appreciation/ (Depreciation) Net Realized Gain and Change in Net Unrealized Appreciation/(Depreciation) on Investments Net Increase in Net Assets from Operations $ See Notes to Financial Statements. 11 Value Line New York Tax Exempt Trust Statement of Changes in Net Assets for the Years Ended January 31, 2012 and 2011 Year Ended January 31, 2012 Year Ended January 31, 2011 Operations: Net investment income $ $ Net realized gain on investments Change in net unrealized appreciation/(depreciation) (602,563 ) Net increase/(decrease) in net assets from operations (15,450 ) Distributions to Shareholders: Net investment income (405,270 ) (519,756 ) Trust Share Transactions: Proceeds from sale of shares Proceeds from reinvestment of dividends to shareholders Cost of shares redeemed (2,037,345 ) (1,684,316 ) Net decrease in net assets from Trust share transactions (1,507,573 ) (989,543 ) Total Decrease in Net Assets (67,023 ) (1,524,749 ) Net Assets: Beginning of year End of year $ $ Distributions in excess of net investment income, at end of year $ ) $ ) See Notes to Financial Statements. 12 Value Line New York Tax Exempt Trust Notes to Financial Statements 1. Significant Accounting Policies Value Line New York Tax Exempt Trust (the “Trust”) is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company. The investment objective of the Trust is to provide New York taxpayers with the maximum income exempt from New York State, New York City, and federal income taxes, while avoiding undue risk to principal. The Trust will invest primarily in New York State municipal and public authority debt obligations. The ability of the issuers of the securities held by the Trust to meet their obligations may be affected by economic or political developments in New York State and New York City as well as other regions in which the Trust may invest. The following significant accounting policies are in conformity with generally accepted accounting principles for investment companies. Such policies are consistently followed by the Trust in the preparation of its financial statements. Generally accepted accounting principles require management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results may differ from those estimates. (A) Security Valuation: The Trust’s investments are valued each business day by an independent pricing service (the “Service”) approved by the Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market, are valued at quotations obtained by the Service from dealers in such securities. Other investments are valued by the Service, based on methods that include consideration of yields or prices of municipal securities of comparable quality, coupon, maturity, and type, indications as to values from dealers, and general market conditions. Short term instruments maturing within 60 days are valued at amortized cost, which approximates market value. Other assets and securities for which no quotations are readily available are valued in good faith at their fair value using methods determined by the Trustees. (B) Fair Value Measurements: The Trust follows fair valuation accounting standards (FASB ASC 820-10) which establish a definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: • Level 1 – Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Trust has the ability to access at the measurement date; • Level 2 – Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; • Level 3 – Inputs that are unobservable. Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment’s valuation changes. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes the inputs used to value the Trust’s investments in securities as of January 31, 2012: Investments in Securities: Level 1 Level 2 Level 3 Total Assets Long-Term Municipal Securities $
